After the trial had commenced the court permitted the plaintiff to amend her complaint. This was clearly within its discretion. It appears that at the time the defendant took no objection, nor did she ask for any delay. We think she cannot now claim that there was error.
It is well established that any words imputing to a woman a breach of chastity are actionable as charging slander, without any further averment. Frisbie v. Fowler, 2 Conn. 707;Page v. Merwin, 54 id. 426, 434; Pollard v. Lyon, 91 U.S. 225.
The court instructed the jury that the words used by the defendant did charge the plaintiff with unchaste conduct. He said: "Calling a woman `slut' is not actionable in itself, but charging her with being some man's slut involves a charge of a breach of chastity on her part, and is equivalent to charging her with being his mistress, and is, therefore, actionable per se."
We think this was correct. Reading the words charged in the light of the colloquium as set forth in the complaint, they say that the plaintiff sustained to Frederick West, not the pure relation of a young woman looking forward to an honorable marriage, but a meretricious relation under the cover of which she was submitting to such practices as are carried on between a slut and the male creature of its own species. Such words are certainly actionable of themselves.
The larger part of the reasons of appeal are based on this *Page 64 
ruling of the court, and as this ruling was correct those reasons do not show any error.
The plaintiff introduced one Barbara Allen as a witness, who testified to the words used by the defendant. The plaintiff's counsel then asked her: "Will you state what you understood was the meaning?" The witness answered. The defendant objected to the answer, but the court allowed it to stand. No objection was made to the question.
Granting that both the question and the answer were improper, we think no harmful error resulted. As the words were actionable of themselves, what the witness understood to be their meaning was of no consequence.
Certain expressions used in the charge, when separated from their connections, may perhaps seem improper, but taking the whole together we think the court did not go beyond its province in expressing an opinion of the evidence. The material question was properly left to the jury.
   There is no error.
In this opinion the other judges concurred.